Title: To Thomas Jefferson from Edmund Pendleton, 10 August 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Caroline Augt. 10. 1776.
                    
                    Your Esteemed Favor of July 29th. I received with Dr. Price’s Judicious Pamphlet which I had before received from my friend Braxton and read with great pleasure, and tho’ late, I beleive it will produce benefit to the cause in removing by his clear and explicit reasoning, all scruples which may remain in the minds of Our people. I am also obliged by your Original Declaration of Independance, which I find your brethren have treated as they did your Manifesto last Summer, altered it much for the worse; their hopes  of a Reconciliation might restrain them from plain truths then, but what could cramp them now? I am extreamly concerned to hear your disagreable situation is rendered more so, but the indisposition of Mrs. Jefferson; May heaven restore her health and grant you a joyful meeting. I am not able to answer your reasons for not engaging in the Judiciary, not having adopted that kind “That another shall be compelled to serve in an Office that I must be excused from.” However I can but lament that it is not agreable and convenient to you, for I do not Assent to your being unqualified, tho’ I readily do to your usefulness in the Representative body, where having the Pleasure of Mrs. Jefferson’s Company, I hope you’l get cured of your wish to retire so early in life from the memory of man, and exercise Your talents for the nurture of Our new Constitution, which will require all the Attention of it’s friends to prune exuberances and Cherish the Plant. I agree our Senate is not on the independant footing I wished, tho’ perhaps we should differ as to the proper change. To the mode of Election I should have no Objection, if they were more permanent afterwards, for tho’ an advantage is given to the larger Counties in the district, yet it arises from a Superiority of numbers only, and does not seem objectionable. If I remember well, you proposed their Election by the House of Representatives, making them the mere creatures of that body and of course wholly unfit to correct their Errors or Allay casual heats which will at times arise in all large bodies; my principal fear now is that the Delegates will have too much influence in the Senate Elections, as I wish them to be totally indepenclant of each other and to say the truth of the people too, after Election, I mean the Senate holding their Offices for life, unless impeached, and to have been chosen out of the people of great property to secure their Attachment, and to have kept them at the same time pure by not allowing them the Appointment of, or capacity to be appointed to any Lucrative Offices; but this seemed so disagreable to the temper of the times I never mentioned it, and hope the mode Adopted will answer better. Two things become necessary to be considered in fixing the Representation, the right of Suffrage and equality of Representation. In the first I believe we differ, as I think it should be confined to those of fixed Permanent property, who cannot suddenly remove without injury to that property or Substituting another proprietor, and whom alone I consider as having Political Attachment. The persons who when they have produced burthens on the State, may move away and leave them to be born by others, I can by no means think should have the framing of Laws, but may stay, enjoying  their benefits and submitting to their Obligations as a kind of Sojourners, so long as they like them and then remove, or may at a very easy rate purchase a right of Suffrage by realizing a very small portion of their property; this however has no relation to Townships being considerable enough for Representation, where residence, apprenticeships or freedom of Companies may justly give a right of voting. As to the equality of Representation, it is an important point and it can’t be right for small Counties to have equal weight with large, or 100 to be represented equally with 1000, no more than it is so, that the lower Counties on Delaware, Rhode Island &c. should be on a footing with Virginia in this respect in Congress; but this is a point which admits of alteration, without violating our plan of Government. I don’t know how far you may extend your reformation as to Our Criminal System of Laws. That it has hitherto been too Sanguinary, punishing too many crimes with death, I confess, and could wish to se that changed for some other mode of Punishment in most cases, but if you mean to relax all Punishments and rely on Virtue and the Public good as Sufficient to promote Obedience to the Laws, You must find a new race of Men to be the Subjects of it, but this I dare say was not your meaning, however I have heard it insisted on by others.
                    I suppose I wrote some sad blunder in my Observations about the Pensylvania line, which you laugh at in your Queries. To say the truth they were put into my hands, they appeared to me to be right and I communicated them. However, Ignorant as I realy am in Astronomy and Geography, I surely could never suppose a Degree Was to begin where it should end; but don’t let us be amused with foreign Questions from attending to the real merits of the question. May not the 40th. degree begin at the end of the 41st. degree if you are journying towards the Equator as well as at the end of the 39th. if going from it? For Instance if a tra[ct] of Countrey beyond the 40th. was discribed to come to or be bounded by that degree, must not you stop as soon as you are thro’ the 41st. or meet that degree (the 40th.)? In this point of View then as the Southern boundary of Pensylvania is “by the 40th. degree,” must not they stop when they come to it, or must they take in the belt, and be bounded not by that Degree, but by the 39th? If I was bound to go to Phila. must I go through the City to accomplish my work, or would it not end when I reach’d it’s nearest side. So a tract of Countrey to the North bounded by the Equator, would go to that line, but bounded by the first degree, would stop 60 miles short of it. Hence you discover that I make Pensylvania and not the Equator  the Object to reckon from when the bounds of that are to be limited, but I confess I am wading out of my depth and probably giving you more food for Mirth. However I believe you know I hazard my thoughts as they Occur, for the sake of discovering truth tho’ often to the disadvantage of my Fame, in betraying my Ignorance. I am glad to hear the new Convention are so well disposed, and hope the matter may be amicably settled some way. I am concerned to find two of Our Regiments are ordered to the Northward at this late Season. I fear their March will occasion sickness in this hot season, that they will arrive too late to be useful and be absent the time wanted here. However if they prove useful there, I shall not regret their departure. I hear Ld. Dunmore and his Fleet are now in Hampton road, waiting I suppose a favourable Opportunity of striking at some prey. I hear nothing of the Indian War since the Accounts in the last Paper. Farewell, I am Yr. Affecte.
                    
                        Edmd. Pendleton
                    
                